Order entered April 1, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00292-CV

                    IN THE INTEREST OF S.H. AND G.H., CHILDREN

                      On Appeal from the 330th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-09-17707

                                            ORDER
       Before the Court is appellee’s March 19, 2014 motion to dismiss the appeal because

appellant has failed to pay the filing fee and file a docketing statement. Appellant paid the filing

fee on March 20, 2014 and filed a docketing statement on March 27, 2014. Accordingly, we

DENY appellee’s motion.


                                                       /s/   ADA BROWN
                                                             JUSTICE